Parker, J.
I should not be for granting an information in any case, where the judgment of the Court upon the information can have no effect. The officer may be liable to a fine, in case judgment of a motion be rendered, but not otherwise, as I now recollect When the information comes to a hearing, this man’s tenure in the office he claims will have expired. We could not then pass a judgment of removal. Upon this ground I am against granting the information.
* Sewall, J.
I consider this rather as a proceeding in rem, to obtain a specific remedy, than as a mode by which the respondent is to be punished. But before judgment can be rendered, the mischief will be gone. To proceed further in the case would be futile;